DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
     An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The currently amended claims are listed as the following: 
(Please note that only claims that are currently amended by the Examiner are listed in this section.  For original and previously presented claims, please refer to the claims filed on 11/23/2020. The Examiner’s amendment was authorized by Applicant’s representative Hui Zhang during an interview on 06/26/2021. Claim 1 amendment is provided in claim set filed on 07/01/2021 (312 amendment)).
Claim 1 (Currently amended) A method of processing a plurality of equirectangular projected panoramic images, comprising the following steps:
capturing a plurality of equirectangular projected panoramic images through at least one lens, wherein the equirectangular projected panoramic images comprising a first equirectangular projected panoramic image captured at a first time and a second equirectangular projected panoramic image captured at a second time later than the first time;
perspectively transforming the first and the second equirectangular projected panoramic images based on at least one horizontal angle, respectively;
separately extracting a plurality of first feature points from the first equirectangular projected panoramic image and a plurality of second feature points from the second equirectangular projected panoramic image;
tracking a plurality of identical feature points in the first feature points and the second feature points;
obtaining a camera pose based on the identical feature points;
establishing a plurality of 3D sparse point maps based on the at least one horizontal angle, wherein the 3D sparse point maps are in binary format; and
exporting the camera pose and the 3D sparse point maps to an external system through an export channel.




Claim 10 (Currently Amended)      The method of claim 9, further comprising the following steps after successfully capturing the equirectangular projected panoramic images:
adjusting the target capturing angle to 0 degrees when the target capturing angle is 270 to 360 degrees or 0 to 90 degrees; and
adjusting the target capturing angle to 180 degrees when the target capturing angle is 90 to 270 degrees.
Claim 20 (Currently Amended) The device of claim 19, wherein the image capturing module adjusts the target capturing angle to 0 degrees when the target capturing angle is 270 to 360 degrees or 0 to 90 degrees and adjusts the target capturing angle to 180 degrees when the target capturing angle is 90 to 270 degrees after the equirectangular projected panoramic images are successfully captured.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word  “module“ and “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image capturing module capturing…”, “a simultaneous localization and mapping module…”, “ perspective transforming unit reading the first equirectangular projected panoramic image”, “ feature point extracting unit reading..”, “tracking unit reading…”, “ an area positioning unit reading…” and “an area map unit reading…” in claim 11,  “ loop detecting unit “ in claim 12 and “ area positioning unit” in claim 13, “ map point keyframe generating unit “ in claim 14,  “image capturing module further records ….” in claim 15, “ perspective transforming unit reads..” in claim 16,  “ perspective transforming unit ..” in claim 17, “ the image capturing module repeatedly adjusts..” in claim 19, “ image capturing module adjusts the target capturing angle..” in claim 20.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 18 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 17.


Allowable subject matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, prior art on record Gupta et al. (US Pub. No.: US 2019/0096081 A1) discloses a method of determining a camera pose comprising the following steps:
        capturing a plurality of images ( Para 59; sensor assembly 140 provides  RGB image 305 and DVS image 315 to relocalization program );
perspectively transforming the images ( Para 54; the system is capable of choosing a variety of viewpoints in the 3D map that are diverse and numerous. The system further is capable of using the 3D map and the camera pose to render 2D images containing the distinctive points using available computer graphics techniques.) ;
separately extracting a plurality of first feature points from the first image and a plurality of second feature points from the second  image ( Para 56; the machine learning module receives the distinctive points from the point cloud, the rendered 2D images containing the distinctive points, the 3D map (e.g., the keyframes), and optionally the corresponding and synthesized DVS images. In block 235, the learning module performs feature extraction.) ;
tracking a plurality of feature points in the first feature points and the second feature points ( Para 61; sensor assembly 140 is capable of providing DVS image 405 to tracking program 120. In another aspect, sensor assembly 140 may also provide inertial data and/or GPS data to tracking program 120 with DVS image 405);
obtaining a camera pose based on the feature points ( Para 63; Fig. 5; determining and tracking camera pose within a known 3D environment.) .
However, none of the prior art disclose “ perspectively transforming the first and the second equirectangular projected panoramic images based on at least one horizontal angle, respectively;
separately extracting a plurality of first feature points from the first equirectangular projected panoramic image and a plurality of second feature points from the second equirectangular projected panoramic image;
tracking a plurality of identical feature points in the first feature points and the second feature points;
obtaining a camera pose based on the identical feature points;
establishing a plurality of 3D sparse point maps based on the at least one horizontal angle, wherein the 3D sparse point maps are in binary format; and
exporting the camera pose and the 3D sparse point maps to an external system through an export channel” in combination of other limitation in the claim. 
Claims 2-10 are allowed as being dependent from claim 1.
Regarding claim 11, prior art on record Gupta discloses a device of processing a map (Para 22; system 100) comprising:
an image capturing module ( Para 28; sensor assembly 140 includes an RGB sensor 134, a DVS 150) capturing a plurality of  images through at least one lens, images comprise a first at a first time and a second image captured at a second time later than the first time ( Para 59; the two images may be taken substantially the same time) ;
a simultaneous localization and mapping module ( Para  45, 59; re-localization program 135 ; wherein the re=localization model may be built from 3D map 125 )  communicationally connected to the image capturing module (Para 59; sensor assembly 140 is capable of providing RGB image 305 to re-localization program 135) , wherein the simultaneous localization and mapping module comprises:
a perspective transforming unit reading the first image and the second image to perspectively transform the first and the second image (Para 59; Re-localization program 135 is capable of processing RGB image 305 and optionally DVS image 315 using parameters obtained from re-localization data 130 to determine an initial camera pose 310 for RGB sensor 145 ) , respectively;
a feature point extracting unit reading the first image and the second image to extract a plurality of first feature points from the first image and extract a plurality of second feature points from the second  image ( Para 56; learning module performs feature extraction) ;
a tracking unit ( Para 26; tracking program 120 and using 3D map to track camera pose)  ;
an area positioning unit reading the feature points to calculate and export a camera pose based on the feature points ( Para 45; there-localization model is capable of recognizing particular objects of interest within that known 3D environment and determining camera pose based upon detecting such objects.) . 
However, none of the prior art dislcoses  “a simultaneous localization and mapping module communicationally connected to the image capturing module, wherein the simultaneous localization and mapping module comprises:
a perspective transforming unit reading the first equirectangular projected panoramic image and the second equirectangular projected panoramic image to perspectively transform the first and the second equirectangular projected panoramic image based on at least one horizontal angle, respectively;
a feature point extracting unit reading the first equirectangular projected panoramic image and the second equirectangular projected panoramic image to extract a plurality of first feature points from the first equirectangular projected panoramic image and extract a plurality of second feature points from the second equirectangular projected panoramic image;
a tracking unit reading the first feature points and the second feature points to track a plurality of identical feature points in the first feature points and the second feature points;
an area positioning unit reading the identical feature points to calculate and export a camera pose based on the identical feature points; and
an area map unit reading the identical feature points and the camera pose to establish a plurality of 3D sparse point maps based on the at least one horizontal angle, wherein the 3D sparse point maps are in binary format; and
a camera pose exporting module communicationally connected to the simultaneous localization and mapping module and reading the camera pose and the 3D sparse point maps to export the camera pose and the 3D sparse point maps to an external system through an export channel” in combination of other limitation in the claim.
Claims 12-20 are allowed as being dependent from claim 11.



                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696